-




                 OFFICE OFTHE   ATTORNEY     GENERALOFTEXAS
                                    AUSTIN
a-C.-
--                                                      t     1




                                                                         --




                    Th-a Terar $ahool for the Blind doer not tMCh
        eelhge    subjeots. fn faot there 16 'no etlllqce for the
        blind in thl8 Estate. Thla Iten.of appropriation was tn-
        tendedto provide pay for peraortat8 rsad to blind otudontr
        ettenilingoollege, there bei% no !wy for such rtudonta to
        prepare any lsssoa requiring mading ww$t    to hare rioam-
        Ona read the 8wae to them. xutuallg the appropr;tatlonir
        nieantr0r the bsmiflt of the t&in& 5tudent. not for any
        partipaltircollege. IJfhonthe allmnnos zr ailA&to 8
        &udeht  attandia~ the ualverrlty ai TaraS, the IW*unlty
state Board of control,page E


doesnot receive :t.   If the all=m.ce be rude for a student
e,ttendixi;
          ~llliam amI %axy College in Virginia, that school
muld n& be receivic:gtba nwney. Ilance,we think the
appropriationmay be drawn upon to rrovide readers for blind
~erans attending out of state collages and we answer your
queatlon affirmstlvely.
                                       Hours very truly




           APPROVEDOCT 3, 1940


           ATTORNEY GENERAL OF TEXAS